Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (“Second Amendment”) is effective
as of the 1st day of August, 2005 (the “Effective Date”) by and between Prospect
Medical Holdings, Inc., a Delaware corporation (“Employer”) and Jacob Y. Terner,
M.D. (“Employee”) with reference to the following:

 

a.             Employer and Employee previously entered into an Employment
Agreement dated as of August 1, 1999 providing for the employment of Employee
(the “Original Employment Agreement”)

 

b.             The Original Employment Agreement was amended effective August 1,
2002 by means of that Amendment to Employment Agreement (the “First Amendment”)
which, among other things, extended the term of the Employment Agreement until
August 1, 2005 (the Original Employment Agreement as amended by the First
Amendment is hereinafter referred to as the “Employment Agreement”).

 

c.             Employer and Employee have agreed to extend the term of the
Employment Agreement for an additional three (3) years ending August 1, 2008.

 

d.             By this Second Amendment, Employer and Employee desire to modify
the Employment Agreement to reflect the extension of the term.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, Employer and Employee agree to and hereby amend the Employment
Agreement in the following respects.

 

1.             Contract Term.  Section 3.1 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following: “The initial term of
this Agreement shall commence on the Effective Date, and shall continue for a
period of three (3) years, subject to the earlier termination of this Agreement
as provided herein.  Notwithstanding the foregoing, the term of this Agreement
may be extended for subsequent terms (each, an extension term) upon the mutual
agreement of Employer and Employee.  This Agreement shall have an extension term
commencing August 1, 2005 and ending August 1, 2008.”

 

2.             Employment Agreement Continued.  Except as modified by this
Second Amendment, the Employment Agreement is ratified and shall continue in all
respects.

 

IN WITNESS WHEREOF, Employer and Employee have executed this Second Amendment as
of the date set forth above.

 

“EMPLOYER”

“EMPLOYEE”

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Mike Heather

 

/s/ Jacob Y. Terner, M.D

 

 

Mike Heather

 

Jacob Y. Terner, M.D.

 

 

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------